Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 01/25/2022 and 04/25/2022 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Specification
The disclosure is objected to because of the following informalities: in para [0001], please delete “now allowed”, then insert “now U.S. Patent No. 11,282,825” after  “May 19, 2020”. Appropriate correction is required.
Claim Objections
Claims 4-7, 10-17, and 20 are objected to because of the following informalities:    
Regarding claim 4, the phrase, “are in communicated with” is grammatically incorrect. Substitution of one of ‘are in communication with’ or ‘communicate with’ is suggested as a remedy. 
Regarding claim 5, the phrase, “electrical connected” is grammatically incorrect. Substitution of ‘electrically connected’ is suggested as a remedy.
Regarding claim 10, the phrase, “an underfill filled between the wiring substrate and the device” is grammatically incorrect. Absent further clarification not found here, gaps and spaces are ‘filled’, while underfills ‘fills’. The examiner suggests replacement of this phrase with “an underfill occupying the space between the wiring substrate and the device” as an alternative.
	Regarding claim 20, the phrase, “equals to” is grammatically incorrect. Substitution of  one of ‘equals” or ‘is equal to’ is suggested as a remedy. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, and 18-20 of U.S. Patent No. 11,282,825 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of this present application No. 17/584,308, and claims 1-20 of the U.S., Pat. No. 11,282,825 B2 are drown to the same features and any difference are minor and would have been obvious to one skilled in the art.
Current Appl. 17/584308
U.S. Pat. No. 11282825 B2
1. A structure, comprising: a wiring substrate; a device comprising a semiconductor die laterally encapsulated by a first insulating encapsulation, the semiconductor die being disposed on and electrical connected to the wiring substrate; a second insulating encapsulation disposed on the wiring substrate, wherein the device is laterally encapsulated by the second insulating encapsulation; and a lid disposed on the device and the second insulating encapsulation, wherein a top surface of the first insulating encapsulation is substantially level with a top surface of the second insulating encapsulation.
5. The structure as claimed in claim 1, wherein the device further comprises an interposer, and the semiconductor die is disposed on and electrical connected to the interposer.
1. A structure, comprising: a wiring substrate; an interposer disposed on and electrically connected to the wiring substrate; a semiconductor die disposed on and electrically connected to the interposer; a first insulating encapsulation disposed on the interposer, wherein the semiconductor die is laterally encapsulated by the first insulating encapsulation; a second insulating encapsulation disposed on the wiring substrate, wherein the semiconductor die and the first insulating encapsulation are laterally encapsulated by the second insulating encapsulation; and a lid disposed on the semiconductor die, the first insulating encapsulation and the second insulating encapsulation, wherein a top surface of the first insulating encapsulation is substantially level with a top surface of the second insulating encapsulation and a surface of the semiconductor die.
2. The structure as claimed in claim 1 further comprising: an adhesive disposed between the second insulating encapsulation and the lid; and a thermal interface material disposed between the semiconductor die and the lid.
2. The structure as claimed in claim 1 further comprising: an adhesive disposed between the second insulating encapsulation and the lid; and a thermal interface material disposed between the semiconductor die and the lid.
3. The structure as claimed in claim 2 further comprising: a first metallic layer disposed between the thermal interface material and the semiconductor die; and a second metallic layer disposed between the thermal interface material and the lid.
3. The structure as claimed in claim 2 further comprising: a first metallic layer disposed between the thermal interface material and the semiconductor die; and a second metallic layer disposed between the thermal interface material and the lid.
4. The structure as claimed in claim 1, wherein the lid comprises an inlet, an outlet and flow channels, the flow channels are in communicated with the inlet and the outlet, and a coolant enters the flow channel through the inlet and leaves the flow channel through the outlet.
4. The structure as claimed in claim 1, wherein the lid comprises an inlet, an outlet and flow channels, the flow channels are in communicated with the inlet and the outlet, and a coolant enters the flow channel through the inlet and leaves the flow channel through the outlet.
6. The structure as claimed in claim 5, wherein sidewalls of the first insulating encapsulation are substantially aligned with sidewalls of the interposer.
5. The structure as claimed in claim 1, wherein sidewalls of the first insulating encapsulation are substantially aligned with sidewalls of the interposer.
7. The structure as claimed in claim 5 further comprising: an underfill disposed between the interposer and the wiring substrate, wherein the underfill is laterally encapsulated by the second insulating encapsulation
7. The structure as claimed in claim 1 further comprising: an underfill disposed between the interposer and the wiring substrate, wherein the underfill is laterally encapsulated by the second insulating encapsulation.
8. The structure as claimed in claim 1 further comprising: a reinforcement structure embedded in the second insulating encapsulation.
8. The structure as claimed in claim 1 further comprising: a reinforcement structure embedded in the second insulating encapsulation.
9. The structure as claimed in claim 1 further comprising: a circuit board; and a socket board disposed between the wiring substrate and the circuit board, wherein the wiring substrate is electrically connected to the circuit board through the socket board.
9. The structure as claimed in claim 1 further comprising: a circuit board; and a socket board disposed between the wiring substrate and the circuit board, wherein the wiring substrate is electrically connected to the circuit board through the socket board.
18. A structure, comprising: a wiring substrate; an interposer disposed on and electrically connected to the wiring substrate; a semiconductor die disposed on and electrically connected to the interposer; a first insulating encapsulation disposed on the interposer, wherein the semiconductor die is laterally encapsulated by the first insulating encapsulation; a second insulating encapsulation disposed on the wiring substrate, wherein the semiconductor die and the first insulating encapsulation are laterally encapsulated by the second insulating encapsulation; and a lid disposed on the semiconductor die, the first insulating encapsulation and the second insulating encapsulation, wherein the lid is spaced apart from the wiring substrate by the second insulating encapsulation.
18. A structure, comprising: a wiring substrate; an interposer disposed on and electrically connected to the wiring substrate; a semiconductor die disposed on and electrically connected to the interposer; a first insulating encapsulation disposed on the interposer, wherein the semiconductor die is laterally encapsulated by the first insulating encapsulation; a second insulating encapsulation disposed on the wiring substrate, wherein the semiconductor die and the first insulating encapsulation are laterally encapsulated by the second insulating encapsulation; and a lid disposed on the semiconductor die, the first insulating encapsulation and the second insulating encapsulation, wherein a minimum distance between the lid and the wiring substrate is greater than a maximum thickness of the second insulating encapsulation.
19. The structure as claimed in claim 18 further comprising: a thermal interface material disposed between the semiconductor die and the lid.
19. The structure as claimed in claim 18 further comprising: a thermal interface material disposed between the semiconductor die and the lid.
20. The structure as claimed in claim 19, wherein a minimum distance between the lid and the wiring substrate substantially equals to a sum of the maximum thickness of the second insulating encapsulation and a thickness of the thermal interface material.
20. The structure as claimed in claim 19, wherein the minimum distance between the lid and the wiring substrate substantially equals to a sum of the maximum thickness of the second insulating encapsulation and a thickness of the thermal interface material.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816